Case 20-10343-LSS Doc 6184 Filed 09/09/21 Pagelof3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
Jointly Administered
Debtors.
Re: D.L. 1974, 1975

 

 

ORDER GRANTING IN PART INSURERS’ MOTION FOR AN ORDER
AUTHORIZING CERTAIN RULE 2004 DISCOVERY [D.L. 1974, 1975]

Upon the motion (the “Motion”)* of Century Indemnity Company, as successor to CCI
Insurance Company, as successor to Insurance Company of North America and Indemnity
Insurance Company of North America, Westchester Fire Insurance Company and Westchester
Surplus Lines Insurance Company and Hartford Accident and Indemnity Company, First State
Insurance Company and Twin City Fire Insurance Company (collectively, “Century and
Hartford”) for entry of an Order granting certain relief requested in the Motion [D.I. 1974, 1975],
which was joined by the Allianz Insurers (as defined in the Joinder) {D.L. 2026], Liberty Mutual
Insurance Company (as defined in the Joinder) [D.I. 2168], and AIG (as defined in the Joinder)
[D.1. 2114] (collectively, the “Joinder Parties” and, together with Century and Hartford, the
“Insurers”); and the Court having jurisdiction to consider the Motion and the relief requested
therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

 

I The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as foliows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

2 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion,

 
Case 20-10343-LSS Doc 6184 Filed 09/09/21 Page2of3

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of
the Motion having been provided; and the Court having found and determined that the relief
sought in the Motion is appropriate and that the legal and factual bases set forth in the Motion
establish just cause for the relief granted herein; and on the basis of the record and evidence
submitted to the Court and in consideration of the arguments made; it is HEREBY ORDERED
THAT:

1. The Motion is GRANTED to the extent set forth on the record at the August 30,
2021 hearing, which is incorporated by reference herein.

2. The Insurers are authorized under Bankruptcy Rules 2004 and 9016 to issue
subpoenas seeking the production of documents and information responsive to the requests set

forth in Exhibit E to the Motion to the entities identified in Exhibit C (Verus Ciaims Services

  

LLC, Consumer Attorney Marketing Group, Archer Systems, and Stratos Legal) and-Recipreci ‘ : .
Industries;-EEE and to issue subpoenas compelling testimony on behalf of the entities.

3. Any documents produced to Insurers in response to the subpoenas authorized
under this Order shall also be produced to all insurers and the Debtors, the Official Tort
Claimants’ Committee (“TCC”), the Coalition of Abused Scouts for Justice (the “Coalition”) and
the Future Claimants’ Representative (“FCR”), and all insurers, the Debtors, the TCC, the
Coalition, and the FCR shall have the right to attend and participate in any depositions
authorized under this Order. All parties’ rights under Bankruptcy Rule 2004 or other applicable
laws to seek further document productions and written and oral examinations in connection with
these Chapter 11 Cases are expressly preserved.

4, The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

 
Case 20-10343-LSS Doc 6184 Filed 09/09/21 Page 3of3

Dated: September F 2021

            

United States Bankruptcy Judge

5. Die to Hobec Coniwens Added iy Me Sram Lette. (OT. oflso)
Lr have re ie ehiesled. Keceprtivity Cee. Ppl Ines, ALG Ww
tas Orbe “hoteurp prectudes Cy weees, Hearifeid U0 ttre
dtrer f Aden ttm de paphely PucKsiry disentey fyevon,
RQ pact, Trylustreg L0 B

 

 
